Citation Nr: 0739728	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-01 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for tinnitus.  

2.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.	Entitlement to a compensable rating for bilateral hearing 
loss disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 




INTRODUCTION

The veteran had active service from September 1962 until 
February 1971.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a July 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by VA.  38 U.S.C.A. § 5103A.  This duty to assist includes 
the requirement that VA afford the claimant a clinical 
examination where appropriate, and make reasonable efforts to 
acquire relevant records that the claimant adequately 
identifies and authorizes VA to obtain.  Following a review 
of the claims file, the Board finds that further development 
is required under the VCAA regarding the veteran's claims.  

A review of the record indicates that the veteran is in 
receipt of disability benefits from the Social Security 
Administration (SSA).  Indeed, an SSA Data Inquiry performed 
at the RO in January 2005 indicates that the veteran has 
received multiple disability benefits since December 2002.  
In addition, the veteran disclosed in his application for 
compensation  that he has claimed or received disability 
benefits from the SSA.  See February 2003 VA Form 21-526, 
Part D, p. 1.  However, the Board observes that the record 
does not contain a copy of the determination granting such 
benefits or the clinical records considered in reaching the 
determination.  The record does not reflect that the VA has 
sought to obtain those records.  Where VA has actual notice 
that the appellant is receiving disability benefits from the 
SSA, the duty to assist requires VA to obtain a copy of the 
decision and the supporting medical records upon which the 
award was based.  Murincsak v. Derwinski, 2 Vet. App. 363, 
372-73 (1992).  Because such records may be useful in 
adjudicating the veteran's claim, the Board finds that an 
effort should be made to obtain them.  

Further regarding the duty to assist, the veteran's 
representative asserts that the veteran's bilateral hearing 
loss has worsened since his last VA examination.  See October 
2007 Informal Hearing Presentation, p. 2.  The record 
reflects that the veteran's last audiometric examination was 
performed in July 2003.  VA's General Counsel has held that 
when it is asserted that the severity of a service-connected 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  See 
VAOPGCPREC 11-95 (1995); see also Caffrey v. Brown, 6 Vet. 
App. 377 (1995).  While a lay person is generally not 
competent to offer medical opinions, they may convey facts 
and circumstances that can be observed.  Here, the veteran is 
competent to provide testimony that his disability has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
As such, the Board finds that an additional VA audiological 
examination should be accomplished prior to further appellate 
review.  38 U.S.C.A. § 5103A (West 2002).

A decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant has 
not been provided with notice of the type of evidence 
necessary to establish a disability rating or the effective 
date in the event of an award of any benefits sought on 
appeal.  As such matters are involved in the present appeal, 
the veteran must be given proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs him that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
including an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.



Accordingly, the case is REMANDED for the following action:

1.	Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information and 
evidence needed to establish both a 
disability rating and an effective date in 
the event of award of any benefit sought, 
as outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.	Contact the Social Security 
Administration and obtain a copy of that 
agency's decision concerning the veteran's 
claim for disability benefits, including 
any medical records used to make the 
decision.  If the search for any such 
records yields negative results, this fact 
should be clearly noted in the claims 
folder. 

3.	Schedule the veteran for a VA 
audiological examination to determine the 
current nature and severity of his service-
connected bilateral hearing loss 
disability.  All necessary tests should be 
performed, to include an audiogram and a 
Maryland CNC speech recognition test.  The 
claims folder should be reviewed in 
conjunction with such examination and the 
examination report should indicate that 
such a review was performed.  All opinions 
expressed should be accompanied by complete 
rationales.  

4.	Thereafter, readjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



